ORDER

PER CURIAM.
Walter Glanz (“Claimant”) appeals from the Final Award Allowing Compensation (“Award”) of the Labor and Industrial Relations Commission (“Commission”), affirming and, in part, modifying the administrative law judge’s award and decision, which found that Claimant sustained a 20% permanent partial disability referable to the low back as a result of the work injury, and awarding no other benefits.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).